Citation Nr: 1644225	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-27 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.G.




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty form October 1951 to July 1953.  He died in August 2008, and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Honolulu, Hawaii. 

The appellant later testified before an Acting Veterans Law Judge (AVLJ) at a March 2011 hearing and such hearing transcript is associated with the claims file.  However, this particular AVLJ is no longer employed with the Board.  As such, the appellant was notified in a July 2016 letter that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The appellant responded that she did not want another hearing.  As such, the Board may proceed on the appeal.

In February 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2015).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Additionally, in August 2014, the Board remanded the appellant's claim for further development.  A supplemental statement of the case was issued in October 2014 and the claim is once again before the Board.   

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

FINDINGS OF FACT

1.  The record reflects that the Veteran died in August 2008; his death certificate listed the immediate cause of death as metastatic adenocarcinoma of unknown origin; also listed are congestive heart failure, hypertension and diabetes.  

2.  At the time of the Veteran's death, service connection was in effect for the following: aphakia, traumatic, left eye, vision fingers at 6 inches (30 percent disabling); posttraumatic stress disorder (PTSD) (30 percent disabling); residuals of shrapnel wound, right knee with fracture of patella (10 percent disabling); injury moderate muscle group XIII, right thigh (10 percent disabling); injury moderate muscle group XIII, left thigh (10 percent disabling); scars over the chin with retained foreign bodies and right pre-auricular area (10 percent disabling); shrapnel scars, right arm and legs (non compensable), and malaria (noncompensable).  He had a combined service-connected disability rating of 70 percent, effective from September 2002.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted effective September 30, 2002.

3.  Service-connected aphakia, traumatic, left eye, vision fingers at 6 inches, PTSD, residuals of shrapnel wound (right knee) with fracture of patella, injury moderate muscle group XIII (right thigh), injury moderate muscle group XIII (left thigh), scars over the chin with retained foreign bodies and right pre-auricular area, shrapnel scars of the right arm and legs, and malaria, did not cause the Veteran's death or contribute materially or substantially to the cause of death.

4.  The disorders that resulted in the Veteran's death, metastatic adenocarcinoma of unknown origin, congestive heart failure, hypertension and diabetes are unrelated to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the claim for service connection for the cause of the Veteran's death, a September 2009 letter complies with the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although the RO listed the wrong disabilities the Veteran was service-connected for during his lifetime, it is clear through the appellant's arguments, both written and oral testimony, that she is aware of his service-connected disabilities.  The appellant has not alleged any notice deficiency during the processing and adjudication of this claim. 

VA also met its duty assist the appellant. All relevant records have been associated with the claims file.  In addition to June 2010 VA opinions, the Board obtained a medical expert opinion from the Veteran's Health Administration in March 2014.  The Board finds the medical opinion adequately addresses the question presented and includes a complete rationale for that opinion. VA provided the appellant with a copy of the expert medical opinion.  Also, VA provided the appellant a hearing on appeal before an AVLJ.

It is noted that the claim was remanded by the Board for consideration of additional evidence.  The AOJ subsequently considered and readjudicated the matter as requested.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Cause of Death

According to his death certificate, the Veteran died on August [redacted], 2008 of metastatic adenocarcinoma of unknown origin; also listed were congestive heart failure, hypertension and diabetes. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease, diabetes mellitus, and malignant tumors of the brain or spinal cord or peripheral nerves are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular disease and diabetes mellitus, are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board observes that under Note (1) of 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran separated from active duty in July 1953.  There was no reference to metastatic adenocarcinoma, congestive heart failure, hypertension or diabetes in his service records.  In his October 1952 medical evaluation board examination a clinical evaluation of his lungs and chest and heart were normal.  A sugar test was negative and his blood pressure was noted to be 100/56.  Hypertension was not diagnosed.  There is no evidence to suggest that the Veteran had metastatic adenocarcinoma, congestive heart failure, hypertension or diabetes in service.  The evidence reflects that the Veteran was not diagnosed with these particular issues for many years following separation from service.  

As noted above, the Veteran died on August [redacted], 2008 of metastatic adenocarcinoma of unknown origin; also listed were congestive heart failure, hypertension and diabetes. 

At the time of his death, the Veteran was service-connected for the disabilities of aphakia, traumatic, left eye, vision fingers at 6 inches, PTSD, residuals of shrapnel wound (right knee) with fracture of patella, injury moderate muscle group XIII (right thigh), injury moderate muscle group XIII (left thigh), scars over the chin with retained foreign bodies and right pre-auricular area, shrapnel scars of the right arm and legs, and malaria.  Neither the death certificate nor any other medical evidence of record identifies the service-connected disabilities, as having caused or in any way contributed to his death.  Thus, the question arises as to whether the Veteran's service-connected disabilities were either debilitating enough in nature, or otherwise of such a complicating nature, that they hastened his death.  

A June 2010 VA examiner opined that the Veteran's cause and manner of death was not caused by or a result of any of this service-connected conditions.  The VA examiner stated that his service-connected conditions are in no way associated with carcinoma. 

A March 2014 VHA expert opinion was obtained.  After reviewing the Veteran's claims file she opined that it is not at least as likely as not that the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of his death.

She rationalized that she did not find significant reference to the shrapnel wounds to the right knee, injury to his left and right thigh muscle groups, scars on the chin, shrapnel scars to the right arm and legs, and malaria in the medial record over the years, and did not find evidence in the medical record that they played any role in his death.  However, she noted that the appellant's contention is that the Veteran's service-connected PTSD contributed to cardiovascular disease, which in part, caused the Veteran's death.  However, she stated that after an extensive review of the records she did not find evidence consistent with this reasoning because there is no evidence of diagnosed cardiovascular disease anywhere in the records.  She noted that while the Veteran developed congestive heart failure (CHF) in the last month of his life, when he was at his most ill and debilitated, none of his physicians throughout the record indicated that it developed as a consequence of his hypertension or from preexisting cardiovascular disease. 

The physician noted that while there has been the suggestion in the literature through the years of a possible link between chronic stress reactions, such as PTSD and anxiety, and hypertension and cardiovascular disease, it is certainly not a proven phenomenon that PTSD causes cardiovascular disease, rather some association is potentially suggested by the somewhat unexpectedly high co-existence of these two conditions.  She noted that more research is needed on the matter to definitively connect the two in a "cause and effect" type link that could be cited with confidence.  Given this, she stated that even if the Veteran had been diagnosed with cardiovascular disease, which he was not, she could not opine at the greater than 50 percent confidence threshold that PTSD played a significant role in the cause of his death. 

The examiner noted that going back in the Veteran's history, his problem list prior to being diagnosed with the metastatic adenocarcinoma did not include cardiovascular disease, cardiovascular conditions, or heart problems of any kind.  She noted that the Veteran's blood pressure was generally under good control, and she did not find evidence that any heart condition was complained of, diagnosed, or treated prior to the unfortunate appearance of the metastatic cancer that eventually took the Veteran's life.  She stated that he had been diagnosed with congestive heart failure in the last month of his life.  She noted that without the metastatic adenocarcinoma having occurred, he likely would not have developed congestive heart failure given his status of his known medical conditions and his well-controlled hypertension over time, and the absence of known cardiovascular symptoms or documented cardiovascular disease. 

She summarized stating that there was no evidence that the Veteran complained of, was evaluated for, or diagnosed with cardiovascular disease during his life.  While the Veteran did have hypertension, it is not known to have caused him to develop cardiovascular disease.  The congestive heart failure that he developed in the last month of his life was caused by his declining cardiac function due to the overall illness and debility the Veteran was facing with his metastatic cancer.  In light of this evidence she opined that it is not likely that the Veteran's PTSD was responsible in any significant way for the Veteran's death through its proposed link to cardiovascular disease because she did not find that the Veteran had cardiovascular disease or any heart condition that could be attributed to his PTSD.  Further, she stated that even if the Veteran did have documented cardiovascular disease, there is not a solid link between PTSD and cardiovascular disease set out in the literature that could related the two in this case with greater than 50 percent confidence.  The Board notes that while the examiner's reference to greater than 50 percent is not consistent with the law, which only requires a 50 percent or greater probability, since the examiner ultimately does not find that the Veteran had cardiovascular disease that contributed to his death, such an oversight does not render her opinion deficient or in need of further clarification.

Consideration has also been given to an October 2009 letter from the Veteran's primary care physician which noted that stress has been shown to be a contributing factor in cardiovascular disease, and PTSD could have been a contributory factor in the Veteran's cardiovascular process.  The Board notes that this speculative opinion is accorded little probative value.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As the March 2014 VHA examiner provided detailed rationale for her opinion with reference to the evidence of record, the Board finds the March 2014 VHA examiner's opinion to be of greater probative value.

Based on this evidence, the Board finds that a medical nexus has not been demonstrated between any of the Veteran's service-connected disabilities and his ultimate cause of death.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.  See 38 C.F.R. § 3.312(c) (2015).

The appellant also argues that any of the noted causes of death should be related back to the Veteran's service. 

The March 2014 VHA examiner noted in her medical opinion that the Veteran's primary cause of death was metastatic adenocarcinoma of unknown origin.  She also stated that the development of congestive heart failure (CHF) played a role acutely in the last month prior to his death.  She stated that the CHF was multifactorial and likely due to the Veteran's overall poor state of heath due to metastatic cancer, was a complication of surgery, was due to fluid overload from the IV fluids given during surgery and his hospitalization, a pulmonary tumor burden, pathophysiologic consequences of his metastatic cancer on the organ systems and due to his previous treatment with chemotherapy and radiation.  She indicated that after reviewing the record it is not likely that any of the noted causes of death, namely metastatic adenocarcinoma or CHF had its onset during the Veteran's service, were directly caused by or otherwise related to the Veteran's military service, or had its onset within one year of his July 1953 separation from active service.  She noted that she did not find these diagnoses or symptoms of these diagnoses noted in the Veteran's service treatment record or within one year of service in the medical records.  There are no other opinions of record. 

Based on the conclusions of the March 2014 VHA examiner, the Board has considered the merits of the implicit claims for service connection for adenocarcinoma of unknown origin, congestive heart failure, hypertension and diabetes as the Veteran's cause of death.  However, his service treatment records show no indication of onset of these disabilities during service, or for many years following separation from service.  In short, there is no basis to establish service connection on the basis of direct service connection, presumptive service connection, or continuity of symptomatology.  

The Board has considered the appellant's theory that the Veteran's service-connected PTSD ultimately developed into heart issues which ultimately led to his death.  However, the Board notes that the determination of the cause of the Veteran's death is clearly a matter outside a layperson's expertise to address. Because the matter at hand requires medical expertise, and as the appellant lacks the requisite medical education and training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board is cognizant of the late Veteran's honorable service and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999). 

In support of her claim, the appellant has submitted various internet articles generally discussing types of psychiatric disability and their relationship to heart issues.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by March 2014 VHA medical opinion. 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected disabilities have not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his cause of death is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


